     Case: 4:20-cv-00188-DMB-DAS Doc #: 21 Filed: 09/07/21 1 of 1 PageID #: 993




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

TONYA MARSALIS                                                                    PLAINTIFF

V.                                                               NO. 4:20-CV-188-DMB-DAS

COMMISSIONER OF SOCIAL
SECURITY                                                                        DEFENDANT


                                            ORDER

       On October 27, 2020, Tonya Marsalis filed a complaint in the United States District Court

for the Northern District of Mississippi seeking judicial review of the decision of the

Commissioner of Social Security denying her claim for supplemental security income and/or

disability insurance benefits. Doc. #1. On August 13, 2021, the Commissioner moved to remand

this case pursuant to sentence four of 42 U.S.C. § 405(g). Doc. #19. No response to the motion

was filed and the time to respond has passed.

       As grounds for remand, the Commissioner represents that the final administrative decision

from which Marsalis is appealing “did not address medical treatment for cardiac symptoms in

August 2018 … [which is] a new medical condition.” Doc. #20 at 1. In light of this failure, the

Commissioner has concluded that this case should be remanded to allow for consideration of such

medical treatment. Id. at 4.

       Upon consideration, the motion to remand [19] is GRANTED. The final administrative

decision is REVERSED and REMANDED for further administrative proceedings pursuant to

sentence four of the Social Security Act, 42 U.S.C. § 405(g). This case is CLOSED.

       SO ORDERED, this 7th day of September, 2021.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
